DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed May 17, 2022.   Claims 1-20 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed May 17, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 11 are objected to because the following element(s) lack proper antecedent basis in the claim:  
Claims 1 and 11 lines 13 and 18 respectively: “the monitored and recorded vibratory signatures (for a secondary even)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 include the limitation “wherein the inertial measurement unit is isolated from vibrations caused by operation of a door of the elevator car”.  However the originally filed disclosure does not properly describe such a feature.  According to applicants’ specification, “by attaching the sensing apparatus 210 to the door header 104e of the elevator car 103, the sensing apparatus 210 may detect accelerations of the elevator car 103 and while being relatively isolated from vibrations from the doors 104 of the elevator car 103 when the doors 104 are not opening or closing” emphasis added.  See specification page 9 ¶ [0042].  The claim differs from the specification in that the claim requires total isolation from any vibrations of the door.  As shown, the specification only describes the sensor to be relatively isolated. This is due to the sensor being attached to the door header, and therefore positioned in close proximity to the door.  The claim further differs from the specification because the claim requires isolation from vibrations which are caused during operation of the door.  According to the specification, the sensor is only relatively isolated from vibrations caused while the door is operating, i.e., opening or closing.  Therefore this limitation is considered new matter.
Claims 2-10 and 12-20 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims then also include the limitations considered as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “monitoring and recording vibratory signatures along a first axis” and “detecting, using an inertial measurement unit, a vibratory signature along the first axis about equivalent”.  However the terms “monitoring” and “detecting” are often used in the art to describe similar ways of obtaining information.  It is unclear how applicants intend these steps to be different, i.e., whether the data received in each step is to be processed differently, or relate to different information.  For examining purposes, these limitations are interpreted as stating “monitoring, using an inertial measurement unit, and recording vibratory signatures along a first axis” and “identifying a vibratory signature along the first axis about equivalent”.   
Claims 1 and 11 include the limitation “about equivalent to at least one of the vibratory signatures indicative of the significant events, wherein/and”.  However there is a lack of antecedent basis for “the significant events”.  It is unclear whether applicants intend to reference the one or more significant events or further limit the one or more significant events to a plurality of significant events.  For examining purposes, this limitation is interpreted as stating “about equivalent to at least one of the vibratory signatures indicative of a significant event, wherein/and”.  
Additionally, these claims include the limitation “in response to detecting the vibratory signature indicative of a significant event, examining”.  However the claim does not describe detection of a vibratory signature indicative of a significant evet, but instead detecting/identifying a vibratory signature which is about equivalent to a vibratory signature indicative of a significant event.  Therefore the vibratory signature indicative of a significant event is not detected, but stored so as to be compared to a detected vibratory signature.  It is unclear whether applicants intend to reference the (detected) identified vibratory signature, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “in response to identifying the vibratory signature, examining”.  
	These claims further include limitations pertaining to “detection of the significant event”.  However the claim does not describe a significant event being detected, but instead detecting/identifying a vibratory signature, which is about equivalent to a vibratory signature indicative of a significant event.  Therefore the significant event is not detected, but stored so as to be compared to a detected vibratory signature.  It is unclear whether applicants intend to reference the (detected) identified vibratory signature, or introduce a new element into the claim.  For examining purposes, these limitations are interpreted as pertaining to “identifying of the vibratory signature”.
Claims 7 and 17 include the limitation “wherein the secondary event is the door of the elevator car opening or closing”.  However claims 1 and 11, from which claims 7 and 17 depend, describe examining vibratory signatures to determine a secondary event, and an inertial measurement unit to obtain vibratory signatures, “wherein the inertial measurement unit is isolated from vibrations caused by operation of a door”.  It is unclear how vibratory signatures corresponding to the door opening or closing then can be obtained since the inertial measurement unit is isolated from vibrations caused by the door opening or closing.
Claim 11 includes the limitation “monitoring and recording in the memory vibratory signatures along a first axis” and “detecting a vibratory signature along the first axis about equivalent”.  However the terms “monitoring” and “detecting” are often used in the art to describe similar ways of obtaining information.  It is unclear how applicants intend these steps to be different, i.e., whether the data received in each step is to be processed differently, or relate to different information.  For examining purposes, these limitations are interpreted as stating “monitoring, using the inertial measurement unit,  and recording in the memory vibratory signatures along a first axis” and “identifying a vibratory signature along the first axis about equivalent”.   
Claims 2-6, 8-10, 12-16 and 18-20 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bünter (US 8,678,143 B2) in view of Utsunomiya et al. (US 6,474,779 B1) further in view of De Angelis (US 10,766,741 B2).
Claims 1 and 11: Bünter discloses a method and sensing apparatus for monitoring an elevator system comprising an inertial measurement unit (acceleration sensor) configured to measure vibratory signatures of an elevator car of the elevator system (column 1 lines 31-35).  A controller analyzes the vibratory signatures (column 11 lines 52-55), where the controller includes a processor and a memory having computer-executable instructions that are executed by the processor to cause the processor to perform operations, as is recognized in the art.  At least one reference value is stored in the memory which corresponds to a plurality of vibratory signatures indicative of a plurality of significant events associated the elevator system (column 4 lines 5-17).  Vibratory signatures along a first axis of an elevator car of the elevator system corresponding to upward and downward movement direction of the elevator car, and along a second axis corresponding to an opening and closing direction of a door of the elevator car are monitored (column 9 lines 40-46) using the measurement unit (column 1 lines 46-48).  The monitored vibratory signatures are compared with reference values corresponding to vibratory signatures (column 3 lines 60-62) and therefore are recorded in the memory.  A vibratory signature along the first axis is identified to be about equivalent to a vibratory signature (reference vibration) (column 11 lines 52-65) indicative of a significant event (acceleration of car) (column 10 lines 48-53).  The vibratory signatures are also examined for a second event (acceleration of door) along a second axis of the conveyance apparatus (column 9 lines 40-45) for a time period after detection of the vibratory signature as a selectable time window (column 3 lines 43-51).  This reference fails to disclose the inertial measurement unit to be isolated from vibrations caused by operation of a door of the elevator car. This reference further fails to disclose the examining for the secondary event to be in response to identifying the vibratory signature.
However Utsunomiya et al. teaches a method of monitoring an elevator system, where an inertial measurement unit (inertial sensor 11) is mounted on a car frame (2) of an elevator car to monitor vibratory signatures along a first axis and a second axis of (column 4 lines 59-64).  Therefore the inertial measurement unit is isolated from vibrations caused by operation of a door of the elevator car, as can be seen from FIG. 1.  An output signal from the inertial measurement unit is then used to drive an actuator (10) (column 5 lines 3-6).
Given the teachings of Utsunomiya et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Bünter with providing the inertial measurement unit to be isolated from vibrations caused by operation of a door of the elevator car sch that an output from the inertial measurement unit is used to drive an actuator.  Doing so would allow “a sufficiently high vibration isolating effect” “even when the static and the dynamic displacement are caused” as taught in Utsunomiya et al. (column 2 lines 53-58).  These references fail to disclose the examining for the secondary event to be in response to identifying the vibratory signature.
However De Angelis teaches a method of monitoring an elevator system, where a secondary event occurs successively after a first event, in which signals are monitored and examined (column 8 lines 42-52).  Therefore the examining for the secondary event is in response to identifying a first vibratory signature associated with a first event.
Given the teachings of De Angelis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Bünter modified by Utsunomiya et al. with providing the examining for the secondary event to be in response to identifying the vibratory signature.  Doing so would provide “the result of the comparison and a cause of a possible deviation between the signal pattern progression and the reference signal progression [to be] available very quickly, namely, immediately after the end of recording the signal pattern progression” as taught in De Angelis (column 4 lines 17-21).
Claims 2, 3, 12 and 13: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus as stated above, where a vibratory signature along the second axis is disclosed in Bünter to be detected to be about equivalent to a vibratory signature (column 11 lines 52-60) of a second event of the elevator car (column 10 lines 43-46).  The secondary event of the elevator car is determined to have occurred and evaluated in response to the vibratory signature (column 3 lines 22-42).  Therefore it is further detected whether no vibratory signatures occur which are about equivalent to a vibratory signature of the second event, in which case the secondary event is determined to not have occurred.
Claims 4, 6, 14 and 16: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus as stated above, where the inertial measurement unit is shown in FIG. 1 of Utsunomiya et al.to be mounted to an upper portion of the elevator car.  These references fail to disclose the inertial measurement unit to be mounted in a header of the elevator car, and the vibratory signatures along the first axis to be detected at a header of the elevator car.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor to be mounted at a header of the elevator car since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The vibratory signatures along the first axis then would be detected at a header of the elevator car Doing so would reduce the chance of maintenance personnel accidentally interfering with the sensor and therefore its future detections.
Claims 5 and 15: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus as stated above where the significant event is an acceleration of the car, as stated above.  Therefore the significant event is a motion profile change of the elevator car.

Claims 7 and 17: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus where the significant event is an acceleration of car, and the secondary event is an acceleration of a door of the elevator car, as stated above. The significant event then includes a positive acceleration and negative acceleration (deceleration) of car, e.g. as during stopping.  The secondary event includes the door of the elevator car opening or closing as disclosed in Bünter (column 1 lines 38-40).
Claims 8 and 18: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus where the first axis corresponds to upward and downward movement direction the conveyance apparatus, as stated above.  Therefore the first axis is oriented parallel to a hoistway of the elevator system in a direction of gravity.
Claims 9 and 19: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus as stated above, where the second axis is disclosed in Bünter to correspond to opening and closing of a door of the conveyance apparatus (column 1 lines 40-43).  Therefore the second axis is perpendicular to the first axis.
Claims 10 and 20: Bünter modified by Utsunomiya et al. and De Angelis discloses a method and sensing apparatus where the second axis corresponds to opening and closing of the door of the conveyance apparatus, as stated above.  Therefore the second axis is parallel to doors of the elevator car.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 10, 2022